Citation Nr: 0402995	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  96-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed pelvic 
inflammatory disease (PID).  

3.  Entitlement to service connection for a claimed 
sinus/respiratory disorder.



REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
September 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
RO in Winston-Salem, North Carolina.  The veteran 
subsequently moved, and jurisdiction of the case has been 
transferred to the ROIC in Philadelphia, Pennsylvania.  

In July 2001, the Board remanded the issues on appeal.  As 
will be detailed hereinbelow, additional development is 
necessary with respect to the matters of service connection 
for PID and a sinus/respiratory disorder.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

These two are being remanded to the ROIC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  




FINDING OF FACT

The veteran currently is not shown to be suffering from an 
innocently acquired psychiatric disorder that can be 
attributed to any event in service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an innocently 
acquired psychiatric disorder.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

The service medical records reflect that the veteran 
underwent a psychiatric evaluation in January 1991.  She had 
been complaining of having vague abdominal pain for which no 
medical explanation was provided, and the psychiatric 
diagnosis was that of somatoform disorder not otherwise 
specified.  

In June 1991, during service, another psychiatric examination 
was conducted.  The diagnosis was that of severe personality 
disorder, not otherwise specified, with avoidant and 
narcissistic features.  It was suggested that the veteran was 
unsuitable for further military service.  

By January 1992 rating decision, the RO denied service 
connection for a psychiatric disorder, finding that the 
somatoform disorder was acute and transitory and had resolved 
and that a personality disorder was not a disease for which 
service connection could be granted.  

Subsequent VA progress notes indicated various diagnoses such 
as depression and anxiety.  

In June 2003, the veteran underwent a comprehensive VA 
psychiatric examination.  Upon review of the veteran's 
psychiatric and medical history and interview, the examiner 
concluded that current findings were not consistent with a 
psychiatric diagnosis of any sort.  
In the absence of a current diagnosis, service connection 
cannot be granted.  Gilpin, supra; Degmetich, supra.  As the 
veteran does not suffer from a current acquired psychiatric 
disability, service connection cannot be granted in this 
case.  Id.; 38 C.F.R. § 3.303.  
Furthermore, the Board notes that this is a case where the 
preponderance of the evidence clearly weighs against the 
veteran's claim.  Pursuant to a comprehensive psychiatric 
examination in June 2003, a VA examiner opined that the 
veteran did not suffer from any psychiatric disability.  
There is no equally probative medical evidence that refutes 
this conclusion.  .  See Hayes v. Brown, 5 Vet. App. 60 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (stating that VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  
Indeed, other psychiatric diagnoses of record appear in 
progress notes and are not explained in detail.  See Id.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  

The regulations implementing VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  

The veteran was not apprised fully of the provisions of VCAA.  
Ordinarily, this discrepancy would necessitate corrective 
action.  In the instant case, though, a remand to the ROIC is 
not required.  

The veteran was given notice of the provisions of 38 C.F.R. 
§ 3.159, an implementing regulation of VCAA, and she was 
afforded a VA medical examination as required under 
38 U.S.C.A. § 5103A(d).  

Pursuant to that examination, it was revealed that she did 
not suffer from an acquired psychiatric disorder.  In the 
absence of a present disability, service connection cannot be 
granted.  Gilpin, supra; Degmetich, supra.  

Because there can be no question as to etiology or any other 
related factual issue, and the Board concludes that further 
notice and/or assistance under VCAA would serve no useful 
purpose, and is therefore not required.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



REMAND

Upon a thorough review of the record, as discussed 
hereinabove, the Board finds no notice of VCAA and its 
implementing regulations.  

The veteran must be advised of her rights and 
responsibilities under VCAA before the Board can adjudicate 
the remaining claims.  As well, she was not advised of which 
evidence she must submit, which VA will secure, and the types 
of evidence that VA will assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
to include the information mandated in Quartuccio must be 
provided to the veteran.  

The June 2003 VA medical examination reports relating to PID 
and sinus/respiratory disability are inadequate in addressing 
the question of etiology and or increases in severity of 
these claimed conditions.  New examinations must be 
conducted.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:  

1.  The ROIC must review the claims file 
to ensure compliance with the mandates of 
the VCAA.  In particular, the ROIC should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the ROIC must 
inform the veteran of the types of 
evidence necessary to establish her 
claims, as well as which evidence VA will 
obtain, which evidence she must provide, 
and which evidence VA will assist her in 
securing.  

2.  The ROIC should schedule the veteran 
for a VA medical examination of the 
respiratory system.  The examiner should 
provide an opinion regarding the etiology 
of any sinus/respiratory disability 
diagnosed.  If it is determined that the 
diagnosed disability pre-existed service, 
the examiner should: (a) state whether 
the disability is a congenital; (b) 
describe the onset and progression of the 
disease; and (c) if the disability pre-
existed service, assess whether it 
underwent permanent increase in severity 
during service and state whether such 
increase was due to the natural progress 
of the disease.  The claims file, any 
additional evidence and a copy of this 
remand should be made available for 
review by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic testing 
deemed necessary for an accurate 
assessment.  The examiner is requested to 
provide a rationale for conclusions 
reached.  

3.  The ROIC should schedule the veteran 
for a VA gynecological examination to 
determine whether the veteran suffers 
from PID or similar condition.  The 
examiner should provide an opinion 
regarding the etiology of any such 
gynecological condition diagnosed.  The 
claims file, any additional evidence and 
a copy of this remand should be made 
available for review by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
testing deemed necessary for an accurate 
assessment.  The examiner is requested to 
provide a rationale for conclusions 
reached.  

4.  The ROIC should review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the ROIC should ensure 
that the requested examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the ROIC should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  Thereafter, in light of the 
development requested hereinabove, the 
ROIC should readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Finally, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



